Case 1:21-cv-22662-XXXX Document 1 Entered on FLSD Docket 07/23/2021 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                       Case No.____________–Civ–____________/_____________

  MARISA KLEIN,

          Plaintiff,

  vs.

  CARNIVAL CORPORATION,

        Defendant.
  _______________________________________/



                                            COMPLAINT

          Plaintiff, MARISA KLEIN, sues Defendant, CARNIVAL CORPORATION, and alleges:

                                        A. Summary of Case

          1.      This is a personal-injury/negligence case brought by a cruise-ship passenger

  against a cruise line.

                                 B. Basis for Jurisdiction and Venue

          2.      Admiralty Jurisdiction: This case falls within the Court’s admiralty or maritime

  jurisdiction because the incident happened aboard a cruise ship on navigable waters.

          3.      Venue: The passenger ticket that the Defendant sold the Plaintiff contains a

  forum-selection clause that says that actions such as this may be filed only in Miami in the

  United States District Court for the Southern District of Florida.

                                        C. Negligence Action

          4.      On or about February 3, 2020, the Plaintiff was a fare-paying passenger on the

  Carnival Victory, a cruise ship owned and operated by the Defendant.
Case 1:21-cv-22662-XXXX Document 1 Entered on FLSD Docket 07/23/2021 Page 2 of 3




          5.      At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

  under the circumstances.

          6.      On February 3, 2020, at dinner in the Pacific Lower Dining Room, the

  Defendant’s employees breached that duty of care by seating the Plaintiff next to a belligerent

  drunk who, a few minutes later, struck the Plaintiff on her left shoulder, injuring the Plaintiff.

          7.      At that time, the Defendant’s dining-room employees who seated the Plaintiff

  were aware–or should have been aware–that the man they had seated the Plaintiff next to was

  drunk and belligerent. They were aware or should have been aware of this because the man was

  inappropriately loud, his face was flushed, his eyes were red, he was acting inappropriately, and

  he was otherwise visibly drunk. Moreover, since it was the Defendant and its employees who

  sold the man his liquor, they were well aware he was drinking excessively.

          8.      The Defendant, through its employees, also violated its duty of care to the

  Plaintiff and other passengers by serving the belligerent drunk too much alcohol, and by

  continuing to serve him even more alcohol after he’d obviously become inebriated. The

  Defendant, through its employees, did so while knowing that this man would likely then go and

  inflict himself on other passengers, as he did on the Plaintiff.

          9.      When the drunk man struck the Plaintiff, the Plaintiff suffered bodily injury and

  resulting pain and suffering, disability, physical impairment, disfigurement, mental anguish,

  inconvenience, loss of capacity for the enjoyment of life, expense of hospitalization, medical and

  nursing care and treatment, loss of earnings, loss of ability to earn money, and aggravation of a

  previously existing condition. The losses are either permanent or continuing and the Plaintiff will

  suffer these losses in the future.


                                                    2
Case 1:21-cv-22662-XXXX Document 1 Entered on FLSD Docket 07/23/2021 Page 3 of 3




         10.     The Plaintiff has performed all conditions precedent to be performed by her, or

  the conditions have occurred.

         Therefore, the Plaintiff demands judgment for money-damages against the Defendant.

                                    REQUEST FOR JURY TRIAL

         The Plaintiff respectfully asks the Court to grant the Plaintiff a jury trial.

  Dated: July 23, 2021                           Respectfully submitted,

                                                 David W. Singer (Florida Bar No. 306215)
                                                 dsingeresq@aol.com
                                                 Peter G. Walsh (Florida Bar No. 970417)
                                                 pwalsh@1800askfree.com
                                                 David W. Singer & Associates, PA
                                                 1011 South Federal Highway
                                                 Hollywood, FL 33020
                                                 T: (954) 920-1571
                                                 Attorneys for the Plaintiff, Marisa Klein




                                                    3
